DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-17 and 19-24 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The applicant argues that Carlborg teaches the resin coating and impregnating thus sealing the substrate from subsequently applied layers and points to the language that the first coating is referred to as a primer. However, paragraph 0089 does not appear to simply refer to the first resin mixture but the entire system. Therefore, the Examiner does not agree that this supports the position that the first resin mixture will form a layer that seals the impregnated substrate from a coating later impregnating this layer. Additionally, while Carlborg refers to the first resin as a primer this is just one embodiment of various embodiments disclosed by Carlborg. In fact, in paragraph 0089, the system is referred to as impregnating the fabric which is consistent with applicant’s claims.
The applicant argues that the prior art fails to teach or suggest any bonding or crosslinking of the second coating to the substrate. However, the Examiner notes that the claims do not require a bonding between the second coating and the substrate. Therefore, applicant’s 
With regards to the new claims, the Examiner notes that claim 22 fails to comply with the written description requirement as the disclosure fails to support that the process only consists of the claimed steps. Further, the Examiner notes that De Mondt teaches the use of a blade for removing excess resin after application and before applying another coating (0182). Therefore, the Examiner contends that claim 21 is obvious over the art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites the process consisting of steps (a), (a1), (b) and (c). However, the original disclosure fails to support this new claim. The original disclosure fails to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
2.	Claims 1-7, 9-17, 19-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Mondt et al. (U.S. PGPUB No. 2016/0193857) in view of Carlborg et al. (U.S. PGPUB No. 2015/0118456).

I.	Regarding claims 1-7, 9, 11, 13-17, 19-21, 23 and 24, De Mondt teaches a laminate cover layer (0006) and a process comprising: providing a coloured Kraft paper (0168-0169, which meets the limitations of claims 4 and 5); impregnating the paper with a melamine resin dispersion (0174-0180 and 0203) and a further excipient (0186 and 0204), such as corundum particles with a size as claimed (0207-0210) which forms an impregnated fabric; an intermediate drying step (0212 and 0259) wherein the resin is not fully cured (0180) which will provide a functional layer; and then applying one-sidedly a second resin mixture as a surface wear coating (0197) also comprising corundum particles as claimed (0203); crosslinking the second resin; and drying the resulting impregnated and coated cover layer (0260-0261).  The Examiner notes that De Mondt does not require antioxidants, plasticizers and UV-stabilizers, thereby the Examiner contends that the resin mixtures are free of these compounds.  De Mondt additionally teaches that a doctor blade may be used to remove excess first resin after the application step but before application of the second resin (0182). Finally, De Mondt teaches that the surface coating faces an outside of the layered structure (0149 and Figure 3).  De Mondt fails to teach the second resin comprising a prepolymer and crosslinker as claimed of which a portion of the second resin penetrates from the surface wear coating into the impregnated fabric wherein the crosslinking of the prepolymer through the action of the crosslinker and the reactive end groups of the 
	However, Carlborg teaches a process comprising: impregnation of a first coating resin into a substrate, such as paper (0089), wherein the first coating resin comprises reactive components (abstract) that are then partially cured leaving reactive groups (0016) followed by application of a second coating resin (abstract) as an organic dispersion (0107) comprising a polyacrylate prepolymer potentially including thiol or hydroxyl reactive end groups (0066 and 0082, where hydroxyl groups are selected this will meet the limitations of claims 23 and 24), for example, and a crosslinker (note that the second coating can have similar components to the first coating which includes epoxy crosslinkers, see 0060 and 0082) that then also impregnates the substrate from its surface coating (0090) and reacts with and crosslinks with components of the first coating resin to form a hybrid polymer/chemical bond between the two resin mixtures and layers (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Carlborg’s reactive components in De Mondt’s melamine resin and to utilize Carlborg’s second resin in place of De Mondt’s second resin such that it penetrates the impregnated paper to crosslink and form a hybrid polymer as disclosed by Carlborg. One would have been motivated to make this modification to achieve a crosslinking between De Mondt’s impregnated layer and its protective/wear layer which would provide a more durable product with improved adhesion through the use of covalent bonding (see Carlborg at 0017 and 0019). Additionally, as the prepolymer is an acrylate prepolymer as claimed the Examiner contends that this will inherently not have a tendency towards yellowing.

.

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Mondt in view of Carlborg as applied to claim 3 above, and further in view of Vermeulen (U.S. PGPUB No. 2014/0290171).

	Regarding claim 8, De Mondt in view of Carlborg teach all the limitations of claim 3, but fail to teach scattering the particles on the resin mixture before drying.  However, Vermeulen teaches formation of a wear layer for walls, ceiling or furniture by application of wear resistant particles by scattering the solid particles (0022), such as corundum (0008) on a polymer resin layer (0021 and 0026) followed by heating to increase adhesion of the particles and layers (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply De Mondt in view of Carlborg’s corundum particles by scattering the solid particles on the undried layers.  One would have been motivated to make this modification as one could have substituted this method for application of the particles for De Mondt’s process with a reasonable expectation of success (as Vermeulen teaches .

Conclusion
Claims 1-17 and 19-24 are pending.
Claims 1-17 and 19-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
April 5, 2021Primary Examiner, Art Unit 1796